
	

113 SRES 574 ATS: Designating the week of September 20 through September 27, 2014, as “National Estuaries Week”.
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 574
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Whitehouse (for himself, Mrs. Shaheen, Ms. Cantwell, Mr. Warner, Mr. Blumenthal, Mr. Menendez, Mr. Booker, Mr. Reed, Ms. Warren, Ms. Mikulski, Mr. Coons, Mr. Markey, Mr. Nelson, Mr. Durbin, Ms. Landrieu, Mrs. Murray, Mrs. Boxer, Ms. Hirono, Mr. King, Ms. Collins, Mrs. Gillibrand, Ms. Baldwin, Mr. Cardin, Mr. Cochran, Mrs. Feinstein, Mr. Wyden, Mr. Begich, and Ms. Ayotte) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of September 20 through September 27, 2014, as National Estuaries Week.
	
	
		Whereas the estuary regions of the United States constitute a significant share of the economy of
			 the United States, with as much as 42 percent of the gross domestic
			 product of the United States generated in coastal shoreline counties;Whereas the population of coastal shoreline counties in the United States increased by 39 percent
			 from 1970 to 2010 and is projected to continue to increase;Whereas not less than 1,900,000 jobs in the United States are supported by marine tourism and
			 recreation;Whereas the commercial fishing, recreational fishing, and seafood industries rely on healthy
			 estuaries and directly support 1,681,000 jobs in the United States;Whereas in 2012, commercial fish landings generated $5,100,000,000 and recreational anglers took
			 more than 70,000,000 fishing trips and spent $24,600,000,000;Whereas estuaries provide vital habitats for countless species of fish and wildlife, including many
			 species that are listed as threatened or endangered species;Whereas estuaries provide critical ecosystem services that protect human health and public safety,
			 including water filtration, flood control, shoreline stabilization,
			 erosion prevention, and the protection of coastal communities during
			 hurricanes and storms;Whereas the United States has lost more than 110,000,000 acres of wetland, or 50 percent of the
			 wetland of the United States, since the first European settlers arrived;Whereas some bays in the United States that were once filled with fish and oysters have become dead
			 zones filled with excess nutrients, chemical wastes, harmful algae, and
			 marine debris;Whereas changes in sea level can affect estuarine water quality and estuarine habitats;Whereas the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) provides that it is the
			 policy of the United States to preserve, protect, develop, and, if
			 possible, restore or enhance the resources of the coastal zone of the
			 United States, including estuaries, for current and future generations;Whereas 24 coastal and Great Lakes States and territories of the United States operate a National
			 Estuary Program or contain a National Estuarine Research Reserve;Whereas scientific study leads to a better understanding of the benefits of estuaries to human and
			 ecological communities;Whereas the Federal Government, State, local, and tribal governments, national and community
			 organizations, and individuals work together to effectively manage the
			 estuaries of the United States;Whereas estuary restoration efforts restore natural infrastructure in local communities in a
			 cost-effective manner, helping to create jobs and reestablish the natural
			 functions of estuaries that yield countless benefits; andWhereas the week of September 20 through September 27, 2014, is recognized as National Estuaries Week to increase awareness among all people of the United States, including Federal Government and
			 State and local government officials, about the importance of healthy
			 estuaries and the need to protect and restore estuaries: Now, therefore,
			 be it
		
	
		That the Senate—(1)designates the week of September 20 through September 27, 2014, as National Estuaries Week;(2)supports the goals and ideals of National Estuaries Week;(3)acknowledges the importance of estuaries to sustaining employment in the United States and the
			 economic well-being and prosperity of the United States;(4)recognizes that persistent threats undermine the health of the estuaries of the United States;(5)applauds the work of national and community organizations and public partners that promote public
			 awareness, understanding, protection, and restoration of estuaries;(6)reaffirms the support of the Senate for estuaries, including the scientific study, preservation,
			 protection, and restoration of estuaries; and(7)expresses the intent of the Senate to continue working to understand, protect, and restore the
			 estuaries of the United States.
			
